 5:20-cv-03190-HMH           Date Filed 11/10/20    Entry Number 25        Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   ORANGEBURG DIVISION

Jermaine Rodolfo Thomas, #19-02806,           )
                                              )
                         Plaintiff,           )      C.A. No. 5:20-3190-HMH-KDW
                                              )
                  vs.                         )          OPINION & ORDER
                                              )
County of Spartanburg; Chuck Wright;          )
Mary King; Genille Lundy; Sylvia Paz;         )
and Clifford Hayes,                           )
                                              )
                         Defendants.          )

        This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Kaymani D. West made in accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02 of the District of South Carolina.1 Jermaine Rodolfo Thomas (“Thomas”),

proceeding pro se, brings this action pursuant to 28 U.S.C. § 1915. In her Report and

Recommendation, Magistrate Judge West recommends dismissing the action without issuance

and service of process.

           Thomas filed objections to the Report and Recommendation. Objections to the Report

and Recommendation must be specific. Failure to file specific objections constitutes a waiver of

a party’s right to further judicial review, including appellate review, if the recommendation is

accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the



       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court
may accept, reject, or modify, in whole or in part, the recommendation made by the Magistrate
Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
5:20-cv-03190-HMH          Date Filed 11/10/20        Entry Number 25       Page 2 of 2




magistrate judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the court finds that Thomas’ objections are non-specific, unrelated to the

dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate his

claims. Accordingly, after review, the court finds that Thomas’ objections are without merit.

Therefore, after a thorough review of the magistrate judge’s Report and the record in this case,

the court adopts Magistrate Judge West’s Report and Recommendation and incorporates it herein

by reference.

       It is therefore

       ORDERED that this action is dismissed pursuant to Federal Rule of Civil Procedure

41(b) for failure to comply with a court order.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
November 10, 2020


                              NOTICE OF RIGHT TO APPEAL

       The Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                  2
